Per curiam.
■ Judgment of superior court reversed, and that of county court affirmed.

The 1st section of the act to prevent frauds and perjuries, 1 Rev. Code, ch. 101. p. 372. enacts, “that no action shall be brought ■whereby to charge any executor or administrator upon any special promise to answer any debt or damages out of his own estate, or whereby to charge the defendant upon any special promise to answer for the debt, default or miscarriage of another person, unless the promise upon which such action shall be brought, or some memorandum or note thereof, shall be in writing.”